Exhibit 4.1 HABERSHAM BANCORP ARTICLES OF AMENDMENT to the ARTICLES OF INCORPORATION Habersham Bancorp, a corporation organized and existing under the laws of the State of Georgia (the “Corporation”), in accordance with the provisions of Section 14-2-602 of the Georgia Business Corporation Code, hereby amends the Corporation’s Articles of Incorporation (as amended, the “Articles”) as follows: ARTICLE I The name of the Corporation is “Habersham Bancorp.” ARTICLE II These Articles of Amendment hereby add the following Article 5B(2) to the Articles, to designate and set forth the designations, preferences, limitations and relative rights of a new series of Preferred Stock.Any terms used but not defined in this Article II shall have the meanings set forth in the Articles. “ARTICLE 5(B)(2) Of the foregoing class of Preferred Stock, the Corporation hereby designates the rights, privileges, preferences and limitations of the Series B Preferred Stock as set forth below.
